511 F.2d 526
75-1 USTC  P 9337
ROTH PROPERTIES COMPANY, Plaintiff-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Defendant-Appellee.
No. 74--1936.
United States Court of Appeals,Sixth Circuit.
March 13, 1975.

Bennet Kleinman, Kahn, Kleinman, Yanowitz & Arnson, Laurence Glazer, Gary D. Greenwald, Cleveland, Ohio, for plaintiff-appellant.
Gilbert E. Andrews, Acting Chief, Scott P. Crampton, Gary R. Allen, Asst. Attys. Gen., Louis A. Bradbury, Tax Div., Dept. of Justice, Washington, D.C., Meade Whitaker, Chief Counsel, I.R.S., Washington, D.C., for defendant-appellee.
Before EDWARDS, CELEBREZZE and LIVELY, Circuit Judges.

ORDER

1
On receipt and consideration of an appeal in the above-styled case; and


2
Noting from the briefs, oral arguments and record no basis for holding that the findings of fact of the Tax Court are clearly erroneous.


3
The decision and order of the Tax Court is hereby affirmed for the reasons set forth in the Memorandum Findings of Fact and Opinion of the Tax Court, filed January 29, 1974.